Reasons for Allowance
	Claims 17 is cancelled.
	Claims 1-16 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

None of the prior art discloses “when a map image is to be displayed on the display unit, display, together with the map image, an item corresponding to a plurality of images associated with position information that indicates positions included in a predetermined range within a display range of the map image, wherein when a predetermined operation with respect to the item has been accepted through the operation unit, the control unit performs control to display, on the map image, one or more images among the plurality of images corresponding to the item which has accepted the predetermined operation, based on a relationship between (a) a direction based on a first operation position and a second operation position of the predetermined operation and (b) direction information associated with the plurality of images, wherein, in a case where the first operation position is not included in a region corresponding to the item, the control unit does not perform control to display the one or more images on the map image and changes a display range of the map image”.
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665